Name: Commission Regulation (EEC) No 3404/88 of 31 October 1988 fixing for the 1988/89 marketing year the estimated production and the abatement to be applied to the subsidy for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/58 Official Journal of the European Communities 1 . 11 . 88 COMMISSION REGULATION (EEC) No 3404/88 of 31 October 1988 fixing for the 1988/89 marketing year the estimated production and the abatement to be applied to the subsidy for soya beans HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 layilng down sepcial measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 3a (6) thereof, Whereas Article 10a of Commission Regulation (EEC) No 2329/85 of 12 August 1985 laying down detailed rules for the application of the special measures for soya beans (3), as last amended by Regulation (EEC) No 3118/88 (4), specifies the factors which must be fixed in order to implement the system of maximum guaranteed quantities ; whereas the estimated production of soya beans and the consequent abatement to be applied to the subsidy should be fixed, for the 1988/89 martketing year, on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion, of the Management Committee for Oils and Fats, Article 1 For the 1988/89 marketing you, the estimated production of soya beans shall be 1 600 000 tonnes. Article 2 For the 1988/89 marketing year, the abatement to be applied to the subsidy for soya beans shall be 4,59 ECU per 100 kilograms for Spain and 5,78 ECU per 100 kilograms for other Member States . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1988 . ' For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985, p . 15 . (2) OJ No L 197, 26. 7. 1988 , p . 11 . 0 OJ No L 218 , 15 . 8 . 1985, p . 16 . (&lt;) OJ No L 278 , 11 . 10 . 1988 , p. 24